Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 1 of 20 Page ID #:1



 1   JOHNSON & PHAM, LLP
     Christopher D. Johnson, SBN: 222698
 2         E-mail: cjohnson@johnsonpham.com
     Christopher Q. Pham, SBN: 206697
 3         E-mail: cpham@johnsonpham.com
     Marcus F. Chaney, SBN: 245227
 4         E-mail: mchaney@johnsonpham.com
     Nicole Drey Huerter, SBN: 250235
 5         E-mail: ndrey@johnsonpham.com
     Hung Q. Pham, SBN: 276613
 6         Email: ppham@johnsonpham.com
     6355 Topanga Canyon Boulevard, Suite 326
 7   Woodland Hills, California 91367
     Telephone: (818) 888-7540
 8   Facsimile: (818) 888-7544
 9   Attorneys for Plaintiffs
     BMW OF NORTH AMERICA, LLC and
10   BAYERISCHE MOTOREN WERKE AG
11
                          UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
                                WESTERN DIVISION
14
15   BMW OF NORTH AMERICA, LLC, a                Case No.: 2:18-cv-09149
     Delaware Limited Liability Company;
16   and BAYERISCHE MOTOREN                      COMPLAINT FOR DAMAGES
     WERKE AG, a German Corporation,             AND DECLARATORY RELIEF:
17
                Plaintiffs,                      (1) FEDERAL TRADEMARK
18                                                   INFRINGEMENT [15 U.S.C. §
                    v.                               1114/Lanham Act § 32(a)];
19                                               (2) FALSE DESIGNATION OF
     OCTAVIO GARCIA, an Individual and               ORIGIN/UNFAIR
20   d/b/a OG SPORTS COLLECTIBLES;                   COMPETITION [15 U.S.C. §
     and DOES 1-10, inclusive,                       1125(a)/Lanham Act § 43(a)];
21                                               (3) TRADEMARK DILUTION [15
                Defendants.                          U.S.C. § 1125(c)]; and
22                                               (4) UNFAIR BUSINESS
                                                     PRACTICES [CALIFORNIA
23                                                   BUSINESS & PROFESSIONS
                                                     CODE § 17200]
24
                                                 [DEMAND FOR JURY TRIAL]
25
26
27         COMES NOW, Plaintiffs BMW OF NORTH AMERICA, LLC (“BMW
28   NA”), and BAYERISCHE MOTOREN WERKE AG (“BMW AG”) (collectively
                                           -1-
               COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 2 of 20 Page ID #:2



 1   “Plaintiffs”), do hereby file their Complaint for Damages and Declaratory Relief
 2   (“Complaint”) against Defendants OCTAVIO GARCIA, doing business as OG
 3   SPORTS COLLECTIBLES, and Does 1-10, inclusive (collectively “Defendants”).
 4                                       PARTIES
 5         1.     Plaintiff BMW NA is now, and was at the time of the filing of this
 6   Complaint and at all intervening times, a Delaware limited liability company having
 7   its principal place of business in Woodcliff Lake, New Jersey. BMW NA’s
 8   Technology Office, Western Region Office, Group Representative Office,
 9   Engineering and Emission Test Center, and Training Center are all located in
10   California. Additionally, one of BMW NA’s four Vehicle Distribution Centers and
11   two of its six Parts Distribution Centers are located in California. BMW NA also
12   has more than fifty (50) dealerships throughout the state of California. BMW NA
13   is a wholly owned subsidiary of BMW (US) Holding Corporation, a Delaware
14   corporation. BMW (US) Holding Corporation is an indirectly wholly-owned
15   subsidiary of BMW AG.
16         2.     Plaintiff BMW AG is now, and was at the time of the filing of this
17   Complaint and at all intervening times, a German corporation organized under the
18   laws of the Federal Republic of Germany with its principal place of business located
19   in Munich, Germany.
20         3.     Plaintiffs are informed and believe that Defendant OCTAVIO
21   GARCIA (hereinafter “GARCIA”) does business under the name OG SPORTS
22   COLLECTIBLES. Plaintiffs are further informed and believe that Defendant
23   GARCIA is now, and was at all times relevant to the Complaint, an individual
24   residing in Holland, Michigan.
25         3.     The true names and capacities, whether individual, corporate, associate
26   or otherwise, of defendants herein named as Does 1-10, inclusive, are unknown to
27   Plaintiffs. Plaintiffs therefore sue said Doe defendants by such fictitious names.
28

                                             -2-
                COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 3 of 20 Page ID #:3



 1   When the true names and capacities of said Doe defendants have been ascertained,
 2   Plaintiffs will amend this pleading accordingly.
 3          4.     Plaintiffs further allege that Defendants and Does 1-10, inclusive, sued
 4   herein by fictitious names, are jointly, severally and concurrently liable and
 5   responsible with one another upon the causes of action hereinafter set forth.
 6          5.     Plaintiffs are informed and believe and thereon allege that at all times
 7   mentioned herein Defendant and Does 1-10, inclusive, and each of them, were the
 8   agents, servants and employees of every other defendant and the acts of each
 9   defendant, as alleged herein, were performed within the course and scope of that
10   agency, service or employment.
11                               JURISDICTION / VENUE
12          6.     This Court has jurisdiction over the subject matter of the First, Second,
13   and Third Causes of Action (violation of the Lanham Act) pursuant to 15 U.S.C. §
14   1121 and/or 28 U.S.C. §§ 1331 and/or 1338(a).
15          7.     This Court has personal jurisdiction over Defendants as Defendants
16   conduct business within this jurisdiction. Defendants have committed the tortious
17   activities of trademark infringement and unfair competition in this district.
18   Accordingly, Defendants have sufficient minimum contacts with this district such
19   that the exercise of jurisdiction over Defendants by this Court does not offend
20   traditional notions of fair play and substantial justice.       Among other things,
21   Defendants have advertised, offered to sell, sold, and distributed products that
22   infringe the trademarks of Plaintiffs to consumers wihtin this judicial district for
23   Defendants’ own commercial gain and have exploited California’s extensive
24   marketplace, wherein Plaintiffs maintain substantial business contacts and financial
25   interests.
26          8.     Additionally, supplemental jurisdiction exists over Defendants
27   because, on information and belief, Defendants conduct business in California and
28   in this judicial district, have purposefully directed action to California and this

                                               -3-
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 4 of 20 Page ID #:4



 1   district, or have otherwise availed themselves of the privileges and protections of
 2   the laws of the State of California, such that this Court’s assertion of jurisdiction
 3   over Defendants does not offend traditional notions of fair play and due process.
 4         9.      Venue is proper in this district, inter alia, pursuant to 28 U.S.C. §
 5   1391(b) because, on information and belief, a substantial part of the events or
 6   omissions giving rise to these claims occurred in this judicial district, and has
 7   caused damage to Plaintiffs in this district.
 8                              GENERAL ALLEGATIONS
 9              Plaintiffs and their Well-Known BMW® Brand and Products
10         10.      Plaintiffs are in the business of designing, manufacturing, and/or
11   distributing motor vehicles, wheels, parts, seat belt buckle clips, floor mats, anti-
12   slip mats, mileage readers, DVD compact disc players, watches, clothing, MP3
13   players, PC port hubs, lighters, ash trays, USB flash memory drives, key-chains,
14   pocket wallets, phone cases, car stickers and badges, car key cases, car key bags,
15   driving license cases, brake pedal covers, storage basins, and a variety of other
16   products under various trademarks, including but not limited to the BMW® marks.
17   Plaintiffs’ BMW®-branded products and marks have achieved great success since
18   their introduction at least as of 1955 and 1987, respectively.
19         11.     Plaintiffs’ motor vehicles and related products have earned a
20   reputation for innovation, quality and performance. Plaintiffs have spent substantial
21   time, money and effort in developing consumer recognition and awareness of their
22   BMW® marks and products. Plaintiffs have spent an enormous amount of money
23   on print and Internet advertising in order to inform consumers of the benefits of
24   Plaintiffs’ products and services.
25         12.     Through the extensive use of Plaintiffs’ marks, Plaintiffs have built up
26   and developed significant goodwill in their entire product line. A wide array of
27   newspapers, magazines and television networks have included advertising of
28   Plaintiffs’ products, which are immediately identified by Plaintiffs’ BMW® marks.

                                               -4-
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 5 of 20 Page ID #:5



 1         13.     As a result of Plaintiffs’ efforts, the quality of Plaintiffs’ products, the
 2   high degree of promotion and the quality and popularity of the BMW® motor
 3   vehicles, the BMW® marks have been prominently placed in the minds of the
 4   public. Consumers, purchasers and the members of the public have become familiar
 5   with Plaintiffs’ intellectual property and products, and have come to recognize the
 6   BMW® marks and products and associate them exclusively with Plaintiffs.
 7   Plaintiffs have acquired a valuable reputation and goodwill among the public as a
 8   result of such association. Indeed, the BMW® marks are famous in the United
 9   States and around the world.
10                            Plaintiffs’ Registered Trademarks
11         14.     While Plaintiffs have gained significant common law trademark and
12   other rights in their BMW® products and services through their use, advertising
13   and promotion, Plaintiffs have also protected their valuable rights by filing for and
14   obtaining numerous federal trademark registrations. This includes registrations for
15   the following non-exhaustive list of Plaintiffs’ trademarks registered with the
16   United States Patent and Trademark Office (“USPTO”):
17           i.     USPTO Reg. No.: 0,611,710, registered September 6, 1955;
18
19
20         ii.     USPTO Reg. No.: 0,613,465, registered October 4, 1955;
21
22
23
24
25         iii.    USPTO Reg. No.: 1,450,212, registered August 4, 1987;
26
27
28

                                                -5-
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 6 of 20 Page ID #:6



 1
 2         iv.     USPTO Reg. No.: 5,333,865, registered November 14, 2017;
 3
 4
 5
 6
 7         v.      USPTO Reg. No.: 4,293,991, registered February 26, 2013;
 8
 9
10
11
12         vi.     USPTO Reg. No.: 5,333,899, registered November 14, 2017;
13
14
15
16
17         vii.    USPTO Reg. No.: 5,333,900, registered November 14, 2017;
18
19
20
21
22
           viii. USPTO Reg. No.: 2,746,570, registered August 5, 2003;
23
24
25
           ix.     USPTO Reg. No.: 3,507,903, registered September 30, 2008;
26
27
28

                                            -6-
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 7 of 20 Page ID #:7



 1         x.      USPTO Reg. No.: 2,376,477, registered August 15, 2000;
 2
 3
 4
 5         xi.     USPTO Reg. No.: 3,462,517, registered July 8, 2008; and
 6
 7
 8
 9
10         xii.    USPTO Reg. No.: 2,812,820, registered February 10, 2004
11   (collectively “BMW® Trademarks”).
12
13
14
15
16         15.     Plaintiffs have never authorized nor consented to Defendants’ use of
17   the BMW® Trademarks, or any confusingly similar marks by Defendants. Also,
18   Plaintiffs have never authorized Defendants to copy, manufacture, import, market,
19   sell, or distribute any BMW® products.
20                    Defendants’ Wrongful and Infringing Conduct
21         16.     Particularly in light of the success of Plaintiffs’ products, as well as the
22   outstanding reputation they have gained, Plaintiffs and its products have become
23   targets for unscrupulous individuals and entities who wish to take a “free ride” on
24   the goodwill, reputation and fame Plaintiffs has spent considerable effort and
25   resources to build up in their products and marks.
26         17.     A large number of these individuals and entities deal in pirated and
27   counterfeit products featuring Plaintiffs’ Trademarks.         Their actions vary and
28   include manufacturing, copying, exporting, importing, advertising, promoting,

                                                -7-
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 8 of 20 Page ID #:8



 1   offering for sale, selling, and distributing counterfeit and otherwise unauthorized
 2   products.
 3         18.    Plaintiffs are informed and believe that Defendants have individually
 4   and collectively purchased, imported, acquired, offered for sale, sold, and/or
 5   otherwise dealt in counterfeit automobile parts and accessories that infringe upon
 6   Plaintiffs’ Trademarks.
 7         19.    Defendants use, amongst other things, the Internet auction website
 8   located at eBay.com (“eBay”), owned and operated by eBay, Inc., to advertise, offer
 9   for sale, sell, and distribute counterfeit products featuring the BMW® Trademarks
10   to consumers. Defendants use a number of account IDs on eBay.com, including
11   but not limited to, “ogsportscollectiblesshop” and “penguindeals.”
12         20.    Plaintiffs are informed and believe that Defendants also advertise,
13   offer for sale, sell, and distribute counterfeit products featuring the BMW®
14   Trademarks through the Internet sales platform located at bonanza.com
15   (“Bonanza”), using the ID “OG Sports Collectibles,” among others.
16         21.    Defendants’ online commercial transactions are accomplished through
17   the payment processing service located at PayPal.com (“PayPal”), which is
18   provided by PayPal, Inc. Using PayPal, purchasers of products can transfer funds
19   to sellers, electronically and online, from any PayPal account to any other PayPal
20   account. Defendants have used a number of PayPal accounts and email addresses,
21   including but not limited to, ogsportscollectibles@outlook.com.
22         22.    Both eBay, Inc. and PayPal, Inc. are headquartered in California. In
23   order for sellers, including Defendants, to make use of eBay and/or PayPal’s
24   services, users must agree to terms and conditions set forth in eBay and PayPal’s
25   User Agreements, as well as pay various fees associated with any listing or
26   transaction accomplished through eBay and PayPal’s services.
27
28

                                             -8-
                 COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 9 of 20 Page ID #:9



 1         23.    Additionally, Plantiffs are informed and believe that Defendants own
 2   and/or operate a brick-and-mortar location in Michigan, which advertises, offers for
 3   sale, sells, and/or distributes counterfeit products featuring the BMW® Trademarks.
 4         24.    Beginning on a date that is currently unknown to Plaintiffs and
 5   continuing to the present, Defendants have, without the consent of Plaintiffs,
 6   offered to sell and sold within the United States (including within this judicial
 7   district) goods that were neither made by Plaintiffs nor by a manufacturer
 8   authorized by Plaintiffs (such goods are hereafter referred to as “Counterfeit
 9   Goods”) using reproductions, counterfeits, copies and/or colorable imitations of one
10   or more of the BMW® Trademarks.
11         25.    On April 11, 2018, in its ongoing investigation of counterfeit sales of
12   BMW®-branded products, Plaintiffs purchased the item “BMW 82MM
13   HOOD/TRUNK EMBLEM LOGO BADGE-P/N 51148132375- USA SELLER
14   NEW” from eBay seller “ogsportscollectiblesshop” for $17.85. Payment was made
15   through PayPal to “OG SPORTS COLLECTIBLES” with an email address of
16   ogsportscollectibles@outlook.com.
17         26.    On or about April 18, 2018, Plaintiffs received a package pursuant to
18   the April 11, 2018, order from “ogsportscollectiblesshop” with a return address of
19   “OG SPORTS COLLECTIBLES, 5600 HARVEY ST STE T27, MUSKEGO MI
20   49444.” The package contained a BMW roundel emblem featuring Plaintiffs’
21   trademarks. The BMW roundel emblem was inspected to determine authenticity
22   and was determined to be counterfeit.
23         27.    On May 3, 2018, in its ongoing investigation of counterfeit sales of
24   BMW®-branded products, Plaintiffs purchased the item “BMW 82MM
25   HOOD/TRUNK EMBLEM LOGO BADGE-P/N 51148132375- USA SELLER
26   NEW BW” from eBay seller “penguindeals” for $9.81. Payment was made through
27   PayPal to “OG SPORTS COLLECTIBLES” with an email address of
28   ogsportscollectibles@outlook.com.

                                             -9-
                 COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 10 of 20 Page ID #:10



  1         28.    On or about May 14, 2018, Plaintiffs received a package pursuant to
  2   the May 3, 2018, order from “penguindeals” with a return address of “PENGUIN
  3   DEALS, 13651 DUNCAN ST, HOLLAND MI 49424.” The package contained a
  4   BMW roundel emblem featuring Plaintiffs’ trademarks. The emblem was inspected
  5   to determine authenticity and was determined to be counterfeits.
  6         29.    On or about July 12, 2018, Plaintiffs sent a cease and desist letter to
  7   Defendants via certified mail and received a signed return receipt. Defendants then
  8   contacted Plaintiffs in response to the letter but ultimately failed to resolve
  9   Plaintiffs’ claims and became unresponsive despite several follow-up attempts.
 10         30.    Given Defendants’ business practices and activities, Plaintiffs suspect,
 11   and it is highly likely, that Defendants use or have used many other aliases, IDs,
 12   and platforms that are presently unknown to Plaintiffs to sell and distribute
 13   counterfeit products featuring Plaintiffs’ BMW® Trademarks to consumers.
 14         31.    Through such business activities, Defendants have purposefully
 15   derived benefit from their interstate commerce activities by expressly targeting
 16   foreseeable purchasers in the State of California. But for Defendants’ advertising,
 17   soliciting and selling of counterfeit products featuring Plaintiffs’ Trademarks,
 18   Plaintiffs would not have been able to make purchases of the subject products from
 19   the State of California.
 20         32.    By these sales and, on information and belief, Defendants violated and
 21   continue to violate Plaintiffs’ exclusive rights to the BMW® Trademarks and use
 22   images and marks that are confusingly similar to, identical to, and/or constitute
 23   counterfeit reproductions of the BMW® Trademarks to confuse consumers and aid
 24   in the promotion and sales of its unauthorized goods.
 25         33.    Defendants’ conduct and use began long after Plaintiffs’ adoption and
 26   use of its BMW® Trademarks, after Plaintiffs obtained the trademark registrations
 27   alleged above, and after the BMW® Trademarks became famous.                  Indeed,
 28   Defendants had knowledge of Plaintiffs’ ownership of the marks, and of the fame

                                               - 10 -
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 11 of 20 Page ID #:11



  1   in such marks, prior to the actions alleged herein, and adopted them in bad faith and
  2   with intent to cause confusion, tarnish, counterfeit and dilute Plaintiffs’ marks and
  3   products.    Neither Plaintiffs nor any authorized agents have consented to
  4   Defendants’ use of the BMW® Trademarks in the manner complained of herein.
  5         34.    Defendants’ actions were committed in bad faith and with the intent to
  6   dilute Plaintiffs’ marks, and to cause confusion and mistake, and to deceive the
  7   consuming public and the public at large as to the source, sponsorship and/or
  8   affiliation of Defendants, and/or Defendants’ counterfeit and unauthorized goods.
  9   By their wrongful conduct, Defendants have traded upon and diminished Plaintiffs’
 10   goodwill.
 11         35.    In committing these acts, Defendants have, among other things,
 12   willfully and in bad faith committed the following acts, all of which have and will
 13   continue to cause irreparable harm to Plaintiffs: (i) infringed, tarnished, diluted
 14   Plaintiffs’ rights in the BMW® Trademarks; (ii) applied counterfeit marks; (iii)
 15   misled the public into believing there is an association or connection between
 16   Defendants and Plaintiffs and/or the products advertised and sold by Defendants
 17   and Plaintiffs; (iv) used false designations of origin on or in connection with its
 18   goods and services; (v) committed unfair competition; (vi) engaged in
 19   counterfeiting; and (vii) unfairly profited from such activity. Unless enjoined,
 20   Defendants will continue to cause irreparable harm to Plaintiffs.
 21                              FIRST CAUSE OF ACTION
 22     (Infringement of Registered Trademarks against Defendants OCTAVIO
 23     GARCIA d/b/a OG SPORTS COLLECTIBLES and DOES 1 through 10,
 24                                         Inclusive)
 25                         [15 U.S.C. § 1114/Lanham Act § 32(a)]
 26         36.    Plaintiffs hereby incorporate by reference each of the other allegations
 27   set forth elsewhere in this Complaint as though fully set forth in this cause of action.
 28

                                                - 11 -
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 12 of 20 Page ID #:12



  1         37.     Plaintiffs have continuously used the BMW® Trademarks in interstate
  2   commerce.
  3         38.     Plaintiffs, as the owners of all right, title and interest in and to the
  4   BMW® Trademarks, have standing to maintain an action for trademark
  5   infringement under the U.S. Trademark Statute 15 U.S.C. § 1114.
  6         39.     Defendants are and at the time of their actions complained of herein
  7   were actually aware that Plaintiffs are the registered trademark holders of the
  8   BMW® Trademarks.
  9         40.     Defendants did not and failed to obtain the consent or authorization of
 10   Plaintiffs as the registered owners of the BMW® Trademarks to deal in and
 11   commercially distribute, market and sell products bearing Plaintiffs’ asserted marks
 12   into the stream of commerce.
 13         41.     Defendants intentionally and knowingly used in commerce the
 14   reproductions, counterfeits, copies, and/or colorable imitations of Plaintiffs’
 15   asserted marks in connection with the sale, offering for sale, distribution, or
 16   advertising of Defendants’ goods by offering, advertising, promoting, retailing,
 17   selling, and distributing counterfeit BMW® products bearing the BMW®
 18   Trademarks.
 19         42.     Defendants reproduced, counterfeited, copied, and colorably imitated
 20   Plaintiffs’ registered BMW® Trademarks and applied such reproductions,
 21   counterfeits, copies, or colorable imitations to emblems, labels, signs, prints,
 22   packages, wrappers, receptacles, websites and/or advertisements intended to be
 23   used in commerce upon or in connection with the sale, offering for sale, distribution,
 24   and/or advertising of goods. Defendants thereupon offered, advertised, promoted,
 25   retailed, sold, and distributed counterfeit BMW® products bearing the BMW®
 26   Trademarks.
 27         43.     Defendants’ egregious and intentional use and sale of counterfeit items
 28   bearing Plaintiffs’ BMW® Trademarks is likely to cause confusion, or to cause

                                                - 12 -
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 13 of 20 Page ID #:13



  1   mistake, or to deceive, mislead, betray, and defraud consumers who believe that
  2   Defendants’ items are authentic products manufactured by Plaintiffs.
  3         44.    Defendants’ acts have been committed with knowledge of Plaintiffs’
  4   exclusive rights and goodwill in the marks, as well as with bad faith and the intent
  5   to cause confusion or to cause mistake and to deceive.
  6         45.    Plaintiffs have suffered and will continue to suffer substantial and
  7   irreparable injury, loss and damage to its rights in and to the BMW® Trademarks
  8   and the goodwill associated therewith, for which it has no adequate remedy at law;
  9   thus, Plaintiffs request injunctive relief.
 10         46.    Defendants’ continued and knowing use of Plaintiffs’ asserted marks
 11   without Plaintiffs’ consent or authorization constitutes intentional infringement of
 12   Plaintiffs’ federally registered trademarks in violation of Section 32 of the Lanham
 13   Act, 15 U.S.C. § 1114. Based on such conduct, Plaintiffs are entitled to injunctive
 14   relief as well as monetary damages, and other remedies provided by section 1116,
 15   1117, and 1118, including Defendants’ profits, treble damages, reasonable
 16   attorneys’ fees, costs, statutory damages and/or prejudgment interest.
 17                             SECOND CAUSE OF ACTION
 18      (False Designation of Origin & Unfair Competition against Defendants
 19     OCTAVIO GARCIA d/b/a OG SPORTS COLLECTIBLES and DOES 1
 20                                   through 10, Inclusive)
 21                        [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]
 22         47.    Plaintiffs hereby incorporate by reference each of the other allegations
 23   set forth elsewhere in this Complaint as though fully set forth in this cause of action.
 24         48.    Plaintiffs, as the owners of all common law right, title, and interest in
 25   and to the BMW® Trademarks, have standing to maintain an action for false
 26   designation of origin and unfair competition under the Federal Trademark Statute,
 27   Lanham Act section 43(a) (15 U.S.C. § 1125). Plaintiffs’ asserted marks are
 28   fanciful, inherently distinctive and/or have otherwise acquired distinctiveness.

                                                    - 13 -
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 14 of 20 Page ID #:14



  1         49.    Defendants have without authorization, on or in connection with its
  2   goods and services, used in commerce marks that are confusingly similar to the
  3   asserted marks, and/or has made false designations of origin which are likely to
  4   cause confusion or cause mistake or to deceive as to the affiliation, connection or
  5   association of Defendants with Plaintiffs, and/or as to the origin, sponsorship or
  6   approval of Defendants’ goods or services or commercial activities.
  7         50.    Defendants’ conduct described above violates the Lanham Act, and
  8   Defendants have unfairly competed with and injured and, unless immediately
  9   restrained, will continue to injure Plaintiffs, causing damage to Plaintiffs in an
 10   amount to be determined at trial, and will cause irreparable injury to Plaintiffs’
 11   goodwill and reputation associated with the value of Plaintiffs’ marks.
 12         51.    On information and belief, the conduct of Defendants has been
 13   knowing, deliberate, willful, intended to cause confusion, or to cause mistake or to
 14   deceive and in blatant disregard of Plaintiffs’ rights.
 15         52.    Defendants knew, or by the exercise of reasonable care should have
 16   known, that their adoption and commencement of use in commerce and continuing
 17   use of marks that are confusingly similar to and constitute a counterfeit reproduction
 18   of Plaintiffs’ asserted marks would cause confusion, mistake, or deception among
 19   purchasers, users and the public.
 20         53.    Defendants’ egregious and intentional use and sale of fake, pirated and
 21   counterfeit items bearing Plaintiffs’ asserted marks unfairly competes with
 22   Plaintiffs and is likely to cause confusion, mistake, or to deceive, mislead, betray,
 23   and defraud consumers to believe that the substandard imitations are genuine
 24   BMW® products.
 25         54.    Defendants’ continuing and knowing use of the BMW® Trademarks
 26   constitutes false designation of origin and unfair competition in violation of Section
 27   43(a) of the Lanham Act, 15 U.S.C. § 1125(a), causing Plaintiffs to suffer
 28   substantial and irreparable injury for which it has no adequate remedy at law.

                                                - 14 -
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 15 of 20 Page ID #:15



  1         55.     Defendants’ wrongful conduct has permitted or will permit it to make
  2   substantial sales and profits on the strength of Plaintiffs’ marketing, advertising,
  3   sales and consumer recognition. As a direct and proximate result of Defendants’
  4   wrongful conduct, as alleged herein, Plaintiffs have been and will be deprived of
  5   sales of its BMW® products in an amount as yet unknown but to be determined at
  6   trial, and have been deprived and will be deprived of the value of their marks as
  7   commercial assets in an amount as yet unknown but to be determined at trial.
  8   Plaintiffs seek damages and an accounting of Defendants’ profits, and requests that
  9   the Court grant Plaintiffs three times that amount in the Court’s discretion.
 10         56.     Based on Defendants’ wrongful conduct, Plaintiffs are entitled to
 11   injunctive relief as well as monetary damages, and other remedies as provided by
 12   the Lanham Act, including Defendants’ profits, treble damages, reasonable
 13   attorneys’ fees, costs and prejudgment interest.
 14                             THIRD CAUSE OF ACTION
 15     (Trademark Dilution against Defendants OCTAVIO GARCIA d/b/a OG
 16          SPORTS COLLECTIBLES and DOES 1 through 10, Inclusive)
 17                                   [15 U.S.C. § 1125(c)]
 18         57.     Plaintiffs hereby incorporate by reference each of the other allegations
 19   set forth elsewhere in this Complaint as though fully set forth in this cause of action.
 20         58.     Plaintiffs’ BMW® Trademarks are distinctive and famous within the
 21   meaning of the Lanham Act.
 22         59.     Upon information and belief, Defendants’ unlawful actions began long
 23   after Plaintiffs’ asserted marks became famous, and Defendants acted knowingly,
 24   deliberately and willfully with the intent to trade on Plaintiffs’ reputation and to
 25   dilute Plaintiffs’ asserted marks. Defendants’ conduct is willful, wanton and
 26   egregious.
 27         60.     Defendants’ intentional sale of fake, pirated and counterfeit items
 28   bearing Plaintiffs’ asserted marks is likely to cause confusion, mistake, or to

                                                - 15 -
                   COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 16 of 20 Page ID #:16



  1   deceive, mislead, betray, and defraud consumers to believe that the substandard
  2   imitations are genuine BMW® products. The actions of Defendants complained of
  3   herein have diluted and will continue to dilute the BMW® Trademarks and other
  4   marks, and are likely to impair the distinctiveness, strength and value of Plaintiffs’
  5   marks, and injure the business reputation of Plaintiffs and their marks.
  6          61.    Defendants’ acts have caused and will continue to cause Plaintiffs
  7   irreparable harm. Plaintiffs have no adequate remedy at law to compensate it fully
  8   for the damages that have been caused and which will continue to be caused by
  9   Defendants’ unlawful acts, unless they are enjoined by this Court.
 10          62.    As the acts alleged herein constitute a willful violation of section 43(c)
 11   of the Lanham Act, 15 U.S.C. section 1125(c), Plaintiffs are entitled to injunctive
 12   relief as well as monetary damages and other remedies provided by 15 U.S.C. §§
 13   1116, 1117, 1118, and 1125(c), including Defendants’ profits, actual and statutory
 14   damages, treble damages, reasonable attorney’s fees, costs and prejudgment
 15   interest.
 16                            FOURTH CAUSE OF ACTION
 17        (Unlawful, Unfair, Fraudulent Business Practices against Defendants
 18     OCTAVIO GARCIA d/b/a OG SPORTS COLLECTIBLES and DOES 1
 19                                  through 10, Inclusive)
 20                [California Business & Professions Code § 17200 et seq.]
 21          63.    Plaintiffs hereby incorporate by reference each of the other allegations
 22   set forth elsewhere in this Complaint as though fully set forth in this cause of action.
 23          64.    By marketing, advertising, promoting, selling and/or otherwise dealing
 24   in counterfeit BMW® products, Defendants have engaged in unfair competition
 25   including unlawful, unfair and fraudulent business practices in violation of the
 26   California Business and Professions Code § 17200 et seq.
 27          65.    Defendants’ marketing, advertising, promoting, selling and/or
 28   otherwise dealing in the counterfeit BMW® products is in violation and derogation

                                                - 16 -
                   COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 17 of 20 Page ID #:17



  1   of Plaintiffs’ rights and is likely to cause confusion, mistake and deception among
  2   consumers and the public as to the source, origin, sponsorship, or quality of the
  3   goods of Defendant, thereby causing loss, damage and injury to Plaintiffs and to the
  4   purchasing public. Defendants’ conduct was intended to cause such loss, damage
  5   and injury.
  6         66.      Defendants knew or by the exercise of reasonable care should have
  7   known that their marketing, advertising, promoting, selling and/or otherwise
  8   dealing in and their continuing marketing, advertising, promoting, selling and/or
  9   otherwise dealing in the counterfeit product would cause confusion mistake or
 10   deception among purchasers, users and the public.
 11         67.      By marketing, advertising, promoting, selling and/or otherwise dealing
 12   in and their continuing marketing, advertising, promoting, selling and/or otherwise
 13   dealing in counterfeit versions of Plaintiffs marks and products, Defendants
 14   intended to, did and will continue to induce customers to purchase its false and
 15   counterfeit products by trading off the extensive goodwill built up by Plaintiffs’ in
 16   their marks.
 17         68.      Upon information and belief, the conduct of Defendants has been
 18   knowing, deliberate, willful, intended to cause confusion, or to cause mistake or to
 19   deceive, and in disregard of Plaintiffs’ rights.
 20         69.      Defendants’ wrongful conduct, as alleged above, has permitted and
 21   will permit them to make substantial sales and profits on the strength of Plaintiffs’
 22   nationwide marketing, advertising, sales and consumer recognition. As a direct and
 23   proximate result of Defendants’ wrongful conduct, as alleged herein, Plaintiffs have
 24   been and will be deprived of substantial sales of their products in an amount as yet
 25   unknown but to be determined at trial, and have been and will be deprived of the
 26   value of their trademarks as commercial assets, in an amount as yet unknown but to
 27   be determined at trial. Plaintiffs seek restitution in this matter, including an order
 28

                                                - 17 -
                    COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 18 of 20 Page ID #:18



  1   granting Defendants’ profits stemming from its infringing activity, and their actual
  2   and/or compensatory damages.
  3         70.    Plaintiffs have no adequate remedy at law for Defendants’ continuing
  4   violation of its rights set forth above. Plaintiffs seek injunctive relief.
  5         71.    Plaintiffs further request a court issue an order to “freeze” any assets
  6   or impose a constructive trust over all monies and assets in Defendants’ possession
  7   which rightfully belong to Plaintiffs.
  8                                  PRAYER FOR RELIEF
  9         WHEREFORE, Plaintiffs BMW OF NORTH AMERICA, LLC, and
 10   BAYERISCHE MOTOREN WERKE AG pray for judgment against Defendants
 11   OCTAVIO GARCIA d/b/a OG SPORTS COLLECTIBLES and Does 1 through 10,
 12   inclusive, and each of them, as follows:
 13         1.     For an award of Defendants’ profits and Plaintiffs’ damages in an
 14                amount to be proven at trial for trademark infringement under 15
 15                U.S.C. § 1114(a);
 16         2.     For an award of Defendants’ profits and Plaintiffs’ damages in an
 17                amount to be proven at trial for false designation of origin and unfair
 18                competition under 15 U.S.C. § 1125(a);
 19         3.     For $2,000,000.00 per counterfeit mark per type of goods sold, offered
 20                for sale, or distributed under 15 U.S.C. § 1117(c).
 21         4.     For an award of Defendants’ profits and Plaintiffs’ damages in an
 22                amount to be proven at trial for trademark dilution under 15 U.S.C. §
 23                1125(c);
 24         5.     In the alternative to actual damages and Defendants’ profits for the
 25                infringement and counterfeiting of Plaintiffs’ trademarks pursuant to
 26                the Lanham Act, for statutory damages pursuant to 15 U.S.C. §
 27                1117(c), which election Plaintiffs will make prior to the rendering of
 28                final judgment;

                                                 - 18 -
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 19 of 20 Page ID #:19



  1         6.     For restitution in an amount to be proven at trial for unfair, fraudulent
  2                and illegal business practices under California Business and
  3                Professions Code § 17200;
  4         7.     For temporary, preliminary and permanent injunctive relief from this
  5                Court prohibiting Defendants from engaging or continuing to engage
  6                in the unlawful, unfair, or fraudulent business acts or practices
  7                described herein, including the advertising and/or dealing in any
  8                counterfeit product; the unauthorized use of any mark, copyright or
  9                other intellectual property right of Plaintiffs; acts of trademark
 10                infringement or dilution; false designation of origin; unfair
 11                competition; and any other act in derogation of Plaintiffs’ rights;
 12         8.     For an order from the Court requiring that Defendants provide
 13                complete accountings and for equitable relief, including that
 14                Defendants disgorge and return or pay their ill-gotten gains obtained
 15                from the illegal transactions entered into and or pay restitution,
 16                including the amount of monies that should have been paid if
 17                Defendants’ complied with their legal obligations, or as equity
 18                requires;
 19         9.     For an order from the Court that an asset freeze or constructive trust
 20                be imposed over all monies and profits in Defendants’ possession
 21                which rightfully belong to Plaintiffs;
 22         10.    For destruction of the infringing articles in Defendants’ possession
 23                under 15 U.S.C. § 1118;
 24         11.    For treble damages suffered by Plaintiffs as a result of the willful and
 25                intentional infringements and acts of counterfeiting engaged in by
 26                Defendants, under 15 U.S.C. § 1117(b);
 27         12.    For damages in an amount to be proven at trial for unjust enrichment;
 28

                                               - 19 -
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 2:18-cv-09149-AB-JC Document 1 Filed 10/24/18 Page 20 of 20 Page ID #:20



  1         13.    For an award of exemplary or punitive damages in an amount to be
  2                determined by the Court;
  3         14.    For Plaintiffs’ reasonable attorney’s fees;
  4         15.    For all costs of suit; and
  5         16.    For such other and further relief as the Court may deem just and
  6                equitable.
  7                             DEMAND FOR JURY TRIAL
  8         Plaintiffs BMW OF NORTH AMERICA, LLC, and BAYERISCHE
  9   MOTOREN WERKE AG respectfully demand a trial by jury in this action pursuant
 10   to Local Rule 38-1.
 11   DATED: October 24, 2018                   JOHNSON & PHAM, LLP
 12
 13                                             By: /s/ Christopher Q. Pham
 14
                                                Christopher Q. Pham, Esq.
                                                Attorneys for Plaintiffs
 15                                             BMW OF NORTH AMERICA, LLC and
 16                                             BAYERISCHE MOTOREN WERKE AG

 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 - 20 -
                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
